DETAILED ACTION

Drawings
The drawings were received on 06/06/2022.  These drawings are accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  References of record do not teach both a plate that slides horizontally with a second internal perimeter that is sized to receive the external perimeter of the disc as well as two linking arms attached to the disc by a pinned connection which is defined in the specifications as requiring the linking arms to rotate relative to the disc (Specifications paragraph 35). For example, Mcdonald US 1179731 teaches the linking arms that are attached to disc 13 but does not teach the plate that slides horizontally with the second internal perimeter. Although there are plates that slide horizontally in Mcdonald, these plates do not have a second internal perimeter that is sized to receive the external perimeter of disc 13. Cobb US 1035531 teaches a plate that slides horizontally and two linking arms attached to the disc by a pinned connection (if one considers one 11a and one 10 to be a linking arm) however the referenced plate, which can be considered to be the horizontally moving 11a in combination with the corresponding 10. However, Cobb does not teach an aperture surrounded by a second internal perimeter. The aperture of the plate in Cobb would be the teeth of 10, because can aperture can be a gap, however, the term surrounded in the claim disclosure requires that the perimeter be all around the aperture, which is not the case in the Cobb reference. Examiner can find no reason to combine or modify reference of record without the use of impermissible hindsight. 
Previous 112(b) rejections are withdrawn in light of amendments to claim 4. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675